UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6088


CHARLES PROPST,

                  Petitioner - Appellant,

          v.

JOHN OWENS, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry F. Floyd, District Judge.
(3:09-cv-03237-HFF)


Submitted:   September 29, 2011             Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Propst, Appellant Pro Se.        Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles   Propst,   a   federal      prisoner,   appeals   the

district   court’s   order   accepting    the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.        We have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.            Propst v. Owens, No.

3:09-cv-03237-HFF (D.S.C. Nov. 30, 2010).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                   2